EMPLOYMENT AGREEMENT
          This Employment Agreement (the “Agreement”) is made and entered into
this April 28, 2010, (the “Effective Date”) by and between T-3 Energy Services,
Inc., a Delaware corporation (“Employer” or the “Company”) and James M. Mitchell
(“Employee”). The Company and the Employee are sometimes referred to
individually as a “Party” and collectively as the “Parties”.
RECITALS
          WHEREAS, Employee and the Company are parties to that certain
Employment Agreement made and entered into effective as of July 1, 2008 (the
“Prior Employment Agreement”) and
          WHEREAS, Employee wishes to continue to be employed by the Company and
the Company wishes to continue to employ Employee, pursuant to the terms of this
Agreement, which shall supersede the Prior Employment Agreement in its entirety;
          NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:

1.   Term.

          The term of Employee’s employment under this Agreement shall commence
as of the Effective Date and shall expire on the second (2nd) anniversary of the
Effective Date (the “Term of Employment”). Notwithstanding the foregoing
definition of Term of Employment, Employee’s employment may be sooner terminated
as hereinafter provided, and if so terminated, the Term of Employment shall
expire as of the effective date of such termination and all references herein to
the Term of Employment shall mean the original term as so shortened, except as
otherwise expressly provided herein.

2.   Duties and Reporting Relationship.

(a)   Employee agrees to serve Employer as Senior Vice President and Chief
Financial Officer of Employer and in such other executive capacities
commensurate with the position of Chief Financial Officer as may be requested
from time to time by the Chief Executive Officer of Employer (the “CEO”). The
CEO may not delegate his or her authority under this clause (a) to other
individuals employed by or working with Employer.   (b)   Employee shall have
all of the powers, authority, duties and responsibilities usually incident to
the position and role of Senior Vice President and Chief Financial Officer and
shall perform such other reasonable duties, consistent with such position.
Employee shall report to, and receive and implement all legal and ethical
directions and guidelines from the CEO.   (c)   During the Term of Employment,
Employee shall devote himself to work on behalf of Employer and shall use his
reasonable best efforts to advance the business and welfare of Employer. At all
times while Employee is employed by Employer, Employee shall abide by all legal
written Employer policies.

Confidential Information and Covenant Not to Compete.

-1-



--------------------------------------------------------------------------------



 



3.1   Confidential Information.

  (i)   In consideration of the benefits received by Employee under this
Agreement which he otherwise would not have had but for his entry into this
Agreement, Employee hereby agrees that at all times while Employee is employed
by Employer, whether during the Term of Employment or thereafter if Employee
becomes an employee at will, and thereafter, he will not, without the written
consent of the CEO, disclose to any person, enterprise, entity or association or
otherwise use or exploit for himself or others any “Confidential Information”.  
  (ii)   The term “Confidential Information” shall mean all proprietary or
confidential information or knowledge of or regarding Employer, whether of a
technical, operational, economic, or other nature, and including any trade
secrets (including customer lists, identities, contacts and pricing information,
know-how, formulas, patterns, inventions, engineering records or data,
interpretive or analytical information or data, drilling logs, operating
agreements and related records, records of research, proposals, manuals,
compilations, programs, devices, methods, processes, techniques, processes,
budgets or other financial information, and any other records or information
that derive independent economic value, actual or potential, from not being
generally known to and not being readily ascertained by proper means by persons
other than the holders, licensees, or other authorized holders thereof who can
obtain economic value from its disclosure or use).     (iii)   Notwithstanding
the foregoing, Employee may utilize Confidential Information to the extent
required by his performance of assigned duties for Employer or which:

  (a)   was known to Employee or the public prior to disclosure to Employee in
the course of his employment by Employer;     (b)   becomes generally known to
the public through no fault of Employee;     (c)   is lawfully obtained by
Employee from another source not under obligation to Employer regarding
disclosure of such information; or     (d)   is developed after the termination
of his employment and independently by Employee or others without access to or
reliance on any Confidential Information.

3.2   Return of Confidential Information.       Upon termination of employment
with Employer, whether during the Term of Employment or thereafter if Employee
becomes an employee at will, Employee will deliver to Employer all tangible
displays and repositories of Confidential Information including without
limitation trade secrets and other materials or records or writings of any other
type (including any copies thereof) made, used or obtained by Employee in
connection with his employment by Employer or its predecessor in interest prior
to or subsequent to the execution of this Agreement. Employer agrees to provide
Employee with reasonable assistance from Employer’s IT personnel in order to
facilitate return of information residing on Employee’s personal computer, PDA
or other device. Employee agrees that all inventions, improvements in any of the
Employer’s methods of

-2-



--------------------------------------------------------------------------------



 



    conducting its businesses or innovations (in each case, including, by way of
expansion and not limitation, policies, procedures, products, improvements,
software, ideas and discoveries, whether or not patentable or copyrightable)
conceived or made by him during any time of his employment by Employer prior to
or subsequent to the execution of this Agreement belong to the Employer and to
the extent Employee participated in the creation of any of the foregoing he did
so on a work for hire basis. Upon termination of his Employment with Employer,
Employee shall promptly disclose such inventions, improvements or innovations to
the CEO or his/her designee and perform all actions reasonably requested by the
CEO or his/her designee to establish and confirm such ownership by Employer and
to protect the intellectual property of Employer contained therein or
represented thereby.

3.3   Covenant Not to Compete.       Employee hereby agrees that:

  (i)   Employer agrees to furnish and Employee acknowledges that in his
capacity as an Employee, he will receive and/or have access to valuable and
confidential information as defined in Section 3.1 (ii) as required to perform
his duties for Employer. In consideration for the valuable and confidential
information, during the Term of Employment and until the later of (a) the first
(1st) anniversary of the date of termination of Employee’s employment whether by
Employee’s resignation or by Employer’s termination of the relationship, and
(b) such time as Employee is no longer receiving any payments from Employer
pursuant to this Agreement (and as a condition to Employee receiving any such
payments) (collectively, the “Non-Compete Period”), Employee shall not within
Texas, Wyoming, Canada, Mexico or the Parishes of Louisiana listed in the
attached Schedule, (i) perform any duties similar in nature to the duties
performed by Employee for the Employer for any competitor of the Business, as
defined below, of Employer, whether as an employee, officer, principal, member,
advisor, agent, partner, director, owner, or consultant of such competitor. For
purposes of this Agreement, “competitor” is defined as a company where more than
twenty-five percent (25%) of the company’s revenues are derived from a business
line that directly competes with a business line of the Company, and the
Company’s business line generates more than fifteen percent (15%) of annual
revenues. It is the intention of Employer and Employee that insofar as the
Agreement affects the Parishes of Louisiana listed in the attached Schedule,
that it be enforceable under La R.S. 23:921; and the parties agree that within
the Parishes listed on the attached Schedule, the Agreement should be
interpreted to fully comply with La. R.S. 23:921.     (ii)   With respect to the
preceding paragraph, Employee shall not be deemed to be an owner of a competitor
of the Business of Employer where Employee’s ownership interest is less than
five percent (5%) of the outstanding stock or membership units.     (iii)  
During the Term of Employment and during the Non-Compete Period, and as a
condition to Employee receiving any payments from Employer pursuant to this
Agreement to which Employee otherwise would not have been entitled after
Employee is no longer employed by Employer, Employee shall not:

  (a)   solicit or employ any person for employment by Employee or Employee’s
employer if such person is (i) employed by Employer at that time, or (ii) who
has

-3-



--------------------------------------------------------------------------------



 



      left the employment, other than through termination, of Employer for sixty
(60) days or less, for any employment position or investment opportunity where
such position or opportunity would either interfere with or compete against the
Business;     (b)   otherwise induce any person to discontinue his or her
employment with Employer;     (c)   request any present or future customer or
supplier of Employer to curtail or cancel its business with Employer; or     (d)
  unless otherwise required by law, disclose to any person, firm or corporation
any details of organization or business affairs of Employer, any names of past
or present customers of Employer or any other non-public information concerning
Employer.

  (iv)   Employee understands that the provisions of Sections 3.1, 3.2 and 3.3
may limit his ability to earn a livelihood in a business similar to the business
of Employer, but as an executive officer of Employer, he nevertheless agrees and
hereby acknowledges that:

  (a)   such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of Employer;     (b)   such
provisions contain reasonable limitations as to time and scope of activity to be
restrained; and     (c)   the consideration provided hereunder, including
without limitation of any amounts or benefits contemplated to be provided to
Employee hereunder following Employee’s termination of employment other than for
Cause or by Employee’s resignation, is sufficient to compensate Employee for the
restrictions contained in Sections 3.1, 3.2, or 3.3 hereof.

  (v)   In consideration of the foregoing, and in light of Employee’s education,
skills, and abilities, Employee agrees that he will not assert that, and it
should not be considered that, any provisions of Sections 3.1, 3.2, or 3.3
hereof are otherwise void, voidable, or unenforceable or should be voided or
held unenforceable.     (vi)   The unenforceability of any specific covenant
shall not affect the provisions of any other covenant. If it is judicially
determined that any provision of this Section 3.3 or any part thereof is
unenforceable under applicable law(s) (statute, common law, or otherwise), then
the unenforceable portion shall be deemed to be modified to the extent necessary
to render it enforceable, while leaving the remaining portions intact. Employee
and Employer further agree that in the event the said non-competition covenant
should be held by any court or other constituted legal authority to be effective
in any particular area or jurisdiction only if said covenant is modified to
limit its duration or scope, then the parties shall thereupon consider such
non-competition covenant to be amended and modified with respect to that
particular area or jurisdiction so as to comply with the order of any such court
or other constituted legal authority, and, as to all other jurisdictions or

-4-



--------------------------------------------------------------------------------



 



      political subdivisions thereof, the said non-competition covenant shall
remain in full force and effect as originally written.         By agreeing to
this contractual modification prospectively at this time, the parties intend to
make Section 3.3 enforceable under the law(s) of all applicable states so that
the entire agreement not to compete or to solicit and any other provisions of
this Agreement as prospectively modified shall remain in full force and effect
and shall not be rendered void or illegal. Thus, if for any reason, the
Agreement should be found to be unenforceable in one jurisdiction, the separate
and severable covenants of Section 3.3 covering the other jurisdictions will
remain in full force and effect.     (vii)   For the purposes of this Section 3,
the business of Employer is described as follows: Employer engages in the
design, manufacture, remanufacture, sale and distribution of oilfield products
and services to customers in the business of drilling and completion of new oil
and gas wells and the work-over of existing wells through strategically located
facilities in North America and world-wide (the “Business”).

3.4   Executive Nature of Employment.       Employee acknowledges and agrees
that his duties with Employer are of an executive nature and that he is a member
of Employer’s management group. Employee agrees that the remedy at law for any
breach by him of any of the covenants and agreements set forth in this Section 3
will be inadequate and that in the event of any such breach, Employer may, in
addition to the other remedies which may be available to it at law, obtain
injunctive relief prohibiting Employee (together with all those persons
associated with him) from the breach of such covenants and agreements.   3.5  
Consideration.       Each of the covenants of this Section 3 are given by
Employee as part of the consideration for this Agreement and as an inducement to
Employer to enter into this Agreement and accept the obligations hereunder.  
3.6   Application to Subsidiaries       For purposes of this Section 3 and of
Section 2 hereof, the term “Employer” shall include Employer and any and all of
Employer’s subsidiaries or ventures, or any affiliates’ of Employer (as such
term is defined under the Securities Act of 1933), whether currently existing or
hereafter formed; provided, however, that in no event will this Section 3.6
permit re-assignment of Employee to a similar position at Employer’s
subsidiaries or ventures or affiliates in replacement of Employee’s position at
Employer.   3.7   Assignment of Intellectual Property Rights.       Employee
agrees that all ideas, concepts, processes, discoveries, devices, machines,
tools, materials, designs, improvements, inventions, computer software and other
things of value

-5-



--------------------------------------------------------------------------------



 



    (hereinafter collectively referred to as “intangible rights”), whether
patentable or not, which are conceived, made, invented or suggested either by
him alone or in collaboration with others while employed by Employer (whether
prior to the entry into this Agreement or otherwise) and relating to the
Business and whether or not during regular working hours, shall be promptly
disclosed in writing to Employer and shall be the sole and exclusive property of
Employer. Employee hereby assigns all of his right, title and interest in and to
all such intangible rights and to any trade secrets developed by Employee from
and after the original hire date to Employer and its successors or assigns.
Employee further agrees to execute, from time to time upon the request of
Employer, such documentation as may be required by Employer to confirm
Employee’s intent to so assign and transfer such rights and property, including
such rights and property which may not presently exist but which may exist at a
later date.       In the event that any of said intangible rights shall be
deemed by Employer to be patentable or otherwise registerable under any Federal,
state or foreign law, Employee further agrees that at the expense of Employer,
he will execute all documents and do all things necessary, advisable or proper
to obtain patents therefor or registration thereof, and to vest in Employer full
title thereto.   4.   Base Salary and Benefits.

  4.1.   Base Salary.         During the Term of Employment, Employer shall pay
Employee a base salary at the rate of Three Hundred Thousand Dollars ($300,000)
per annum payable in equal installments at least as frequently as semi-monthly
and subject to payroll deductions as may be necessary or customary in respect of
Employer’s salaried employees in general. Such salary shall be subject to
adjustment under the Employer’s periodic compensation review procedure which
shall take into account such factors as job responsibilities, performance and
cost of living considerations. In no event shall such salary be adjusted to less
than initial amount set forth above.     4.2.   Vacations.         During the
Term of Employment, Employee shall be entitled to vacation of the greater of
four (4) weeks per year or the amount of time provided under the vacation policy
applicable to employees of Employer generally, as amended from time to time.    
4.3   Annual Bonus.         For each fiscal year of the Employer during the Term
of Employment, Employee will be eligible for an annual bonus to be awarded, if
at all, based on the achievement of annual incentive performance targets
established annually by the Board or a committee thereof within ninety (90) days
of the beginning of each fiscal year, unless the Compensation Committee of the
Board (the “Compensation Committee”) has determined that a delay in payment of
bonuses generally is appropriate and reasonable. To be entitled to receive a
bonus, the Employee must be employed by the Company at the time the annual bonus
is paid. The annual bonus payable to Employee for each fiscal year during the
Term of Employment shall be determined by the Compensation Committee and shall
be consistent with the general terms established for other executive officers of
the Company reflecting appropriate threshold, target and maximum payouts as
determined by the Compensation

-6-



--------------------------------------------------------------------------------



 



      Committee. The Compensation Committee will determine whether the
performance goals have been met for a fiscal year and the amount of any annual
bonus for such fiscal year.

  4.4   Long Term Incentive Awards.         Employee shall be eligible for a
long-term incentive award in accordance with the terms and conditions of the
Employer’s 2002 Stock Incentive Plan. Employee’s long-term incentive award shall
be based on such incentive performance target(s) as may be established from time
to time by the Board or a committee thereof, in its sole discretion. The maximum
long-term incentive award payable, if any, to Employee during the Term of
Employment shall be (100%), of his target award, if the performance goals for
such award are met in full or exceeded. The long term incentive award payable,
if any, to Employee, shall be paid in any combination of stock options,
restricted stock or other equity-based awards as the Compensation Committee may
determine. The value of stock options, restricted stock or other equity-based
awards shall be determined by the Board or a committee thereof.     4.5  
Medical Insurance and Other Benefits         During the Term of Employment,
Employer shall provide Employee with such eligibility to participate in benefit
programs, including medical, hospital, and life insurance, as is provided, and
at the same cost as generally provided to other employees of Employer. Employee
also shall be entitled to participate in all other benefit programs which are
maintained by Employer and available to its executive officers generally and
under the same terms as available to Employer’s executive officers generally.
Employee acknowledges that he shall have no vested rights under or in respect of
his participation in any such program except as expressly provided under the
terms thereof. Employee will be entitled to participate in Employer’s 401(k)
Savings and Retirement Plan, applicable to employees or executives of Employer
generally.

5.   Expenses.       In accordance with its policy, as in effect from time to
time, Employer will pay or reimburse Employee for such reasonable travel,
entertainment, use of a cellular phone, or other expenses as he may reasonably
incur during the Term of Employment in the performance of his duties hereunder,
but only to the extent that Employee shall furnish Employer with such evidence
that such expenses were incurred as Employer may from time to time reasonably
require or request in accordance with its policies.   6.   Death or Total
Disability of Employee.       If Employee dies or becomes totally disabled
during the Term of Employment, the Term of Employment shall automatically
terminate and Employer’s obligation to compensate Employee under this Agreement
shall in all respects cease, except that Employer shall pay Employee, within
thirty (30) days of such death or termination of employment due to disability
(or sooner if required by law), an amount equal to any Base Salary earned but
unpaid (“Accrued

-7-



--------------------------------------------------------------------------------



 



    Compensation”) as of the time of such death or disability and Employee shall
be entitled to such other benefits provided for under Section 4 subject to the
terms of such Employer plans or programs (“Accrued Benefits”).       For
purposes of this Section, Employee shall reasonably be deemed “totally disabled”
as of the time the CEO or his/her designee shall find, on the basis of medical
evidence satisfactory to the CEO or his/her designee, that, as a result of a
mental or physical condition, Employee is unable to perform his normal duties of
employment hereunder or is prevented from engaging in the same level of
performance as he engaged in prior to the onset of such condition, giving effect
to any reasonable accommodations which can be made by Employer, and that such
disability is likely to continue for a substantial period of time.   7.  
Termination for Cause.       Employee’s employment may be terminated by Employer
for “Cause”, as described below. Upon such termination, Employer’s obligation to
compensate Employee shall in all respects cease, except that Employer shall pay
Employee, within thirty (30) days of such termination (or sooner if required by
law), any Accrued Compensation as of the time of such termination and Employee
shall be entitled to any Accrued Benefits as of the time of such termination
when and if provided to be paid by the applicable program or plan. The term
“Cause” includes, but is not limited to, any one or more of the following
occurrences:

  (a)   Employee’s material breach of any of the covenants contained in
Section 3.1 and 3.2 of this Agreement;     (b)   Employee’s conviction of, or
any plea of nolo contendere to, a felony punishable by imprisonment;     (c)  
Employee’s commission of an act of fraud with respect to the business and
affairs of Employer, its subsidiaries or affiliates, or their customers, whether
prior or subsequent to the date hereof upon Employer or any of its subsidiaries,
ventures or affiliates;     (d)   Employee’s willful failure or refusal to
perform his duties as required by this Agreement; provided that, the termination
of Employee’s employment pursuant to this subparagraph (d) shall not constitute
valid termination for Cause unless Employee shall first have received written
notice from the Board stating with specificity the nature of such failure or
refusal in the performance of duties;     (e)   Gross negligence, theft of
Employer’s, subsidiary’s or affiliate’s property, or the theft of any property
of any customers or suppliers, material violation by Employee of any duty of
loyalty to Employer, or any other material misconduct on the part of Employee;
or     (f)   Material violation of any written employee policy promulgated by
Employer or its subsidiary or affiliate and applicable to Employee, as in effect
at that time, including, without limitation, the receipt of any kick-back or
side payment from any customer, supplier or vendor.

    Notwithstanding the foregoing, and except as provided below, termination of
Employee’s employment by Employee for any reason, shall be treated the same as a
termination for Cause

-8-



--------------------------------------------------------------------------------



 



    and shall be effective as of the effective date of such resignation, but
acceptance of such resignation by Employer shall not be deemed a waiver of any
right of Employer under this Agreement. If Employee (i) through the action of
Employer, (a) ceases to hold the title of Senior Vice President and Chief
Financial Officer reporting directly to the CEO or (b) is transferred to any
place other than within the Houston, Texas metropolitan area (unless such
cessation or transfer is the result of events which would otherwise entitle
Employer to terminate Employee for cause under this Section 7), such
circumstances shall be deemed a termination other than for Cause; provided,
however, that Employee within ninety (90) days of the occurrence of such event
must notify the Employer of such occurrence, and if within thirty (30) days
following receipt of such notice the Employer has failed to remedy the
condition, Employee must resign and his resignation shall be deemed a
termination other than for Cause and have the effect set forth in Section 8
below.

8.   Other Termination by Employer.

  (a)   Employer may terminate Employee’s employment at any time for any reason
or for no reason at all, and Employer’s obligation to compensate Employee under
this Agreement shall in all respects cease upon such termination, except that,
and provided that Employee shall not have been terminated for Cause, as
described in Section 7 above:

  (i)   Employer shall pay Employee, within thirty (30) days of such termination
(or sooner if required by law), any Accrued Compensation and any expenses
reimbursable pursuant to Section 5 as of the time of such termination;     (ii)
  Employee shall be entitled to any Accrued Benefits as of the time of such
termination when and if provided to be paid by the applicable program or plan.
In addition, subject to Employee’s timely execution (and non-revocation) of the
form of Release Agreement described in Section 10(a), Employee shall be entitled
to reimbursement of the payment of premiums required to continue Employee’s
group health care coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) until the earlier of (a) the date his COBRA
continuation coverage ceases or (b) for twelve (12) months after the date of his
termination of employment;     (iii)   Subject to Employee’s timely execution
(and non-revocation) of the form of Release Agreement described in Section 10(a)
within sixty (60) days of the date of Employee’s termination, Employer shall pay
to Employee within seventy-five (75) days of Employee’s termination (i) a
severance benefit consisting of a single lump sum cash payment equal to the
larger of (a) his annual base salary or (b) the base salary he would have been
paid over the remaining Term of Employment and (ii) (a) the higher of one times
the sum of the Employee’s target annual incentive bonus for the calendar year in
which the termination of employment occurs or (b) the actual incentive bonus
received by the Employee for the calendar year that preceded the year in which
the termination of employment occurs. The payment to Employee of the severance
benefit shall be conditioned upon the effectiveness of the Release Agreement
which shall be substantially in the form of the attached hereto as Exhibit “B”;

-9-



--------------------------------------------------------------------------------



 



  (iv)   The unvested portion of all stock options or restricted stock of
Employer held by Employee shall immediately vest and become exercisable, or
payable, as the case may be, except that any shares of restricted stock, the
vesting of which are subject to the achievement of performance criteria, shall
vest only to the extent such award becomes “earned” based on the achievement of
the applicable performance criteria, with vesting on the date the achievement of
the criteria is determined by the Board, but not later than March 15th following
the end of the applicable year; and     (v)   Employee’s contingent performance
bonus under the Employer’s annual cash bonus plan for the fiscal year in which
Employee’s date of termination occurs shall be determined at the end of the
fiscal year in accordance with the terms of the bonus plan and performance
criteria for such contingent bonus award, and to the extent such bonus is earned
bonus on the achievement of the performance criteria, the amount (days in the
year lapsed as of Employee’s termination over 365) of such “earned” bonus shall
be paid to Employee in a lump sum on the normal payment date for such annual
bonuses under the plan, but not later than the March 15th following the end of
the fiscal year of termination of employment.

  (b)   Except as may be required by state or federal law, Employee shall not be
entitled to any other compensation or benefits whatsoever if Employee’s
employment is terminated pursuant to this Section 8.     (c)   Notwithstanding
the foregoing, it is agreed that Employer’s obligation to make the payments
contemplated in this Section 8(a)(ii) and 8(a)(iii) is subject to Employee’s
compliance with the provisions of Section 3 of this Agreement, subject to the
requirements to the contrary of any state or federal law.     (d)   Employee
shall not have a termination of employment for purposes of this Agreement unless
such termination constitutes a “separation from service” for purposes of
Section 409A of the Code and the applicable Treasury Regulations thereunder.    
(e)   This Agreement is not intended to provide payments or benefits that would
constitute a deferral of compensation within the meaning of Section 409A of the
Code and related regulations and Treasury pronouncements (“Section 409A”), and
the Agreement shall be interpreted accordingly.

9.   Change of Control

  (a)   A Change of Control (“Change of Control”) shall mean the closing of a
transaction or series of transactions in which either:

  (i)   More than fifty percent (50%) of the voting power of the Company or,    
(ii)   All or substantially all of the assets of the Company are transferred to
a party that was not a significant stockholder, member, or partner in the
Company or any of

-10-



--------------------------------------------------------------------------------



 



      its subsidiaries, ventures or affiliates prior to such transaction or
series of transactions.

  (b)   Subject to Section 9(a), if at any time within twelve (12) months
following a Change of Control, the Employee incurs a termination of employment
by the Employer without cause, or resigns his employment for Good Reason, then
subject to Employee’s timely execution (and non-revocation) of the form of
Release Agreement described in Section 10(a) within sixty (60) days of the date
of Employee’s termination, the Employer shall pay to Employee within
seventy-five (75) days of Employee’s termination:

  (i)   Two times the sum of the Employee’s base salary as of the termination of
employment; plus     (ii)   The higher of one times the sum of the Employee’s
target annual incentive bonus for the calendar year in which the Change of
Control occurs; or the actual incentive bonus received by the Employee for the
calendar year that preceded the year in which the Change of Control occurs.

  (c)   In addition, subject to Section 9(a), all outstanding stock options and
other equity-based compensation awards held by the Employee at the time of his
termination of employment shall automatically vest in full; provided, however,
that restricted stock awards granted to Employee which are subject to meeting
performance goals shall only vest upon determination that such goals were met as
of the date of termination of employment.     (d)   In addition, Employer shall
pay Employee, within thirty (30) days of such termination of employment (or
sooner if required by law), any Accrued Compensation and any expenses
reimbursable pursuant to Section 5 as of the time of such termination.     (e)  
Employee shall be entitled to any Accrued Benefits as of the time of such
termination when and if provided to be paid by the applicable program or plan.
In addition, subject to Employee’s timely execution (and non-revocation) of the
form of Release Agreement described in Section 10(a), Employee shall be entitled
to reimbursement of the payment of premiums required to continue Employee’s
group health coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act 1986 (“COBRA”) until the earlier of (a) the date his COBRA continuation
coverage ceases or (b) for twelve (12) months after the date of his termination
of employment.     (f)   This Agreement is not intended to provide benefits that
would constitute a deferral of compensation within the meaning of Section 409A
of the Code.     (g)   For purposes of clarification, if Employee is entitled to
a payment pursuant to this Section 9, Employee shall not be eligible for a
payment pursuant to Section 8(a)(iii) above.     (h)   “Good Reason” as used
herein shall exist if Employee experiences any of the following during the Term
of Employment:

  (iii)   Any material diminution in job title, responsibility, authority, or
duties;     (iv)   Any diminution in base compensation;

-11-



--------------------------------------------------------------------------------



 



  (v)   Material change in the geographic location at which Employee must
perform his services; or     (vi)   Failure of any successor in a Change of
Control to assume this Agreement;

      provided, however, that the events described in Sections 9(h)(iii)-(vi)
above must be involuntary and Employee within ninety (90) days of the occurrence
of such event must notify the Employer of such occurrence, and if within thirty
(30) days following receipt of such notice the Employer has failed to remedy the
condition, Employee must then resign and his resignation shall be deemed a
termination for Good Reason.

10.   Release and Satisfaction.

  (a)   Form Release Agreement attached hereto as Exhibit “B”.     (b)   Any
termination of Employee’s employment and any expiration of the Term of
Employment under this Agreement shall not affect the continuing operation and
effect of Section 3 or this Section 10, both of which shall survive and continue
in full force and effect with respect to each of the parties and their
respective heirs, executors, personal representatives, successors or permitted
assigns. Nothing in Section 10 shall be deemed to operate or shall operate as a
release, settlement or discharge of any liability of Employee to Employer or
others from any act or omission by Employee enumerated in Section 7 hereof as a
possible basis for termination of Employee’s employment for Cause.     (c)  
Payment to Employee of the severance benefit and payment set forth in Section 8
or 9 shall be subject to the condition that Employee delivered to Employer an
executed copy of a no longer revocable general release of all claims in a form
set forth in Exhibit B attached hereto within the sixty (60) day period
immediately following the Employee’s termination of employment (the “Release
Period”). Payment pursuant to Section 8 or 9 shall be made in a single lump sum
within seventy-five (75) days as of the effective date of Employee’s termination
of employment.

11.   Miscellaneous.

  11.1   Severability.         If any of the provisions of this Agreement shall
otherwise contravene or be invalid under the laws of any state or other
jurisdiction where it is applicable but for such contravention or invalidity,
such contravention or invalidity shall not invalidate all of the provisions of
this Agreement, but rather this Agreement shall be reformed and construed,
insofar as the laws of that state or jurisdiction are concerned, as not
containing the provision or provisions, but only to the extent that they are
contravening or are invalid under the laws of that state or jurisdiction, and
the rights and obligations created hereby shall be reformed and construed and
enforced accordingly.

-12-



--------------------------------------------------------------------------------



 



  11.2   Modification and Waiver of Breach.         No waiver or modification of
this Agreement shall be binding unless it is in writing signed by the parties
hereto. No waiver of a breach hereof shall be deemed to constitute a waiver of a
future breach, whether of a similar or dissimilar nature.     11.3   Assignment
        The rights and obligations of Employer under this Agreement may, without
the consent of Employee, be assigned by Employer, in its sole discretion, to any
subsidiary, venture or affiliate of Employer.     11.4   Notices.         Except
as otherwise required by law, any notice, consent, request, instruction,
approval and other communication provided for herein (other than routine
correspondence in the ordinary course of business) shall be in writing and shall
be deemed validly given, made or served:

  (a)   on the date on which it is delivered personally with receipt
acknowledged;     (b)   five (5) business days after it shall have been sent by
registered or certified mail (receipt requested and postage prepaid); or     (c)
  one (1) business day after it is sent by overnight courier (charges prepaid;
confirmation of receipt documented); or     (d)   on the same business day when
sent before 5:00 p.m., recipient’s time, and on the next business day when sent
after 5:00 p.m., recipient’s time, by telephone facsimile transmission, provided
that the sender receives electronic confirmation that the document has been
received by the recipient’s facsimile transmission equipment.

      Notices to Employer shall be addressed as follows or to Employer’s current
address at the time notice is given:

      T-3 Energy Services, Inc.
7135 Ardmore
Houston, Texas 77054
Attention: General Counsel
Phone:713-996-4136
Fax:713-996-4123

      Notices to Employee shall be addressed as follows:

      To the current residential address or fax number of Employee, as indicated
in the Human Resources Department files kept by Employer or its designee.

-13-



--------------------------------------------------------------------------------



 



      Either party shall also be entitled to from time to time provide any other
address for notices to be received under this Agreement.

  11.5   Counterparts.         This Agreement may be executed in several
counterparts and all such executed counterparts shall constitute a single
agreement, binding on all parties and their successors and permitted assigns,
notwithstanding that not all parties may be signatories to the original or to
the same counterpart. Each counterpart signature page so executed may be
attached to another counterpart of this Agreement and such counterparts, when so
attached, shall constitute a single agreement. Delivery of an executed
counterpart of a signature page of this Agreement by telephonic facsimile
transmission shall be as effective as delivery of a manually executed original
counterpart of this Agreement.     11.6   Construction of Agreement.        
This Agreement shall be construed in accordance with, and governed by, the laws
of the State of Texas without regard to any principles of conflicts of law which
would require the application of the laws of another jurisdiction.     11.7  
Merger; Complete Agreement.         This Agreement and any other documents
executed contemporaneously herewith, contain the entire agreement between the
parties with respect to the transactions contemplated in this Agreement and
supersedes all previous oral and written and all contemporaneous oral
negotiations or commitments and other understandings.     11.8  
Non-Transferability of Employee’s Interest.         None of the rights of
Employee to receive any form of compensation payable pursuant to this Agreement
shall be assignable or otherwise transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Employee. Any other attempted assignment, transfer, conveyance, or other
disposition of any interest in the rights of Employee to receive any form of
compensation to be made by Employer pursuant to this Agreement shall be void.  
  11.9   Legal Fees.         If any legal action, arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of any
alleged dispute, breach, default or misrepresentation in connection with this
Agreement, the successful or prevailing party shall be entitled to recover such
reasonable attorneys’ fees and other costs it incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.    
11.10   Submission to Jurisdiction.         Each party irrevocably consents that
any legal action or proceeding against it or any of its property with respect to
this Agreement or any other agreement executed in connection herewith must be
brought in any State or Federal court in Harris County, Texas and by the
execution and delivery of this Agreement each party irrevocably submits, with
regard

-14-



--------------------------------------------------------------------------------



 



      to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts.     11.11   Arbitration.         Any controversy, dispute, or
claim arising out of, in connection with, or in relation to, the interpretation,
performance or breach of this Agreement, including, without limitation, the
validity, scope, and enforceability of this section, shall at the election of
Employer or Employee be solely and finally settled by binding arbitration
conducted in Houston, Texas, by and in accordance with the existing rules for
commercial arbitration of the American Arbitration Association (“AAA”), or any
successor organization. Judgment upon any award rendered by the arbitrator shall
be entered by the State or Federal Court having jurisdiction thereof. Any of the
parties may demand arbitration by written notice to the other and to the AAA
(“Demand for Arbitration”). Any Demand for Arbitration pursuant to this section
shall be made within 180 days from the date that the dispute upon which the
demand is based arose. The parties intend that this agreement to arbitrate be
valid, enforceable and irrevocable. The award shall be final and binding on the
Parties. The arbitrator shall be empowered to award all or a portion of the
costs of the arbitration to either Party, to the same extent that a judge or
jury, as applicable, would have such power and consistent with section 11.9
above. This section shall not prevent any party from commencing an action in any
state or federal court of competent jurisdiction in Houston, Texas for the
purposes of (a) enforcing the obligation of a party to submit to arbitration;
(b) enforcing an award granted by an arbitrator in accordance with this section;
and (c) seeking injunctive relief. THE PARTIES EXPRESSLY ACKNOWLEDGE THAT, BY
SIGNING THIS AGREEMENT, THEY ARE WAIVING ANY RIGHT THAT THEY MAY HAVE TO A JURY
TRIAL OR EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM THAT
MAY RELATE TO THIS AGREEMENT.     11.12   Tax Withholding.         The Employer
shall be entitled to withhold from any compensatory payments that it makes to
Employee under this Agreement or otherwise, all taxes required by applicable law
to be withheld therefrom by the Employer.

-15-



--------------------------------------------------------------------------------



 



[Signature Page Follows]
     The Parties have executed this Agreement to be effective as of the
Effective Date with the intent to be legally bound by this Agreement.

          EMPLOYEE
      /s/ James M. Mitchell       Signature        James M. Mitchell       

EMPLOYER
T-3 Energy Services, Inc.

-16-



--------------------------------------------------------------------------------



 



                /s/ Steven W. Krablin       Signature     

Steven W. Krablin
President and Chief Executive Officer

-17-



--------------------------------------------------------------------------------



 



SCHEDULE 1.
PARISHES IN LOUISIANA WHERE EMPLOYER
CONDUCTS ITS BUSINESS
Acadia Parish
Allen Parish
Ascension Parish
Assumption Parish
Ayoyelles Parish
Bearegard Parish
Bienville Parish
Bossier Parish
Caddo Parish
Calcasieu Parish
Caldwell Parish
Cameron Parish
Catahoula Parish
Claiborne Parish
Concordia Parish
Desoto Parish
East Baton Rouge Parish
East Carroll Parish
East Feliciana Parish
Evangeline Parish
Franklin Parish
Grant Parish
Iberia Parish
Iberville Parish
Jackson Parish
Jefferson Parish
Jeff Davis Parish
Lafayette Parish
Lafourche Parish
Lasalle Parish
Lincoln Parish
Livingston Parish
Madison Parish
Morehouse Parish
Natchitoches Parish
Orleans Parish
Ouachita Parish
Plaquemines Parish
Pointe Coupee Parish
Rapides Parish
Red River Parish
Richland Parish
Sabine Parish
St. Bernard Parish
St. Charles Parish
St. Helen Parish
St. James Parish
St. John the Baptist Parish

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.
PARISHES IN LOUISIANA WHERE EMPLOYER
CONDUCTS ITS BUSINESS
St. Landry Parish
St. Martin Parish
St. Mary Parish
St. Tammany Parish
Tangipahoa Parish
Tensas Parish
Terrebonne Parish
Union Parish
Vermilion Parish
Vernon Parish
Washington Parish
Webster Parish
West Baton Rouge Parish
West Carroll Parish
West Feliciana Parish
Winn Parish

 



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE AGREEMENT
     This Release Agreement (this “Agreement”) constitutes the release referred
to in that certain Employment Agreement dated as of April ___, 2010 (the
“Employment Agreement”), by and among James M. Mitchell (“Employee”) and T-3
Energy Services, Inc.(the “Company”).
     (a) For good and valuable consideration, including the Company’s
contemporaneous provision of certain payments and benefits to Employee in
accordance with Section 8(a) or Section 9 of the Employment Agreement, Employee
hereby releases, discharges and forever acquits the Company, its Affiliates (as
defined in Section 3.6 of the Employment Agreement) and the past, present and
future stockholders, members, partners, directors, officers, managers,
employees, agents, attorneys, heirs, legal representatives, successors and
assigns of the foregoing, in their personal and representative capacities
(collectively, the "Company Parties"), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind related to
Employee’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of this Agreement, including, without limitation, any alleged violation
through the date of this Agreement of: (i) the Age Discrimination in Employment
Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of 1964, as
amended; (iii) the Civil Rights Act of 1991; (iv) Section 1981 through 1988 of
Title 42 of the United States Code, as amended; (v) Employee Retirement Income
Security Act of 1974, as amended; (vi) the Immigration Reform Control Act, as
amended; (vii) the Americans with Disabilities Act of 1990, as amended;
(viii) the National Labor Relations Act, as amended; (ix) the Fair Labor
Standards Act, as amended; (x) the Occupational Safety and Health Act, as
amended; (xi) the Family and Medical Leave Act of 1993; (xii) any state
anti-discrimination law; (xiii) any state wage and hour law; (xiv) any other
local, state or federal law, regulation or ordinance; (xv) any public policy,
contract, tort, or common law claim; (xvi) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xvii) any
and all rights, benefits or claims Employee may have under any employment
contract, incentive or deferred compensation plan or equity-based plan with
Company Party (collectively, the “Released Claims”). In no event shall the
Released Claims include (a) any claim which arises after the date of this
Agreement, or (b) any claim to vested benefits under an employee benefit plan.
This Agreement is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Employee is simply agreeing
that, in exchange for the consideration recited in the first sentence of this
paragraph, any and all potential claims of this nature that Employee may have
against the Company Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived. By signing this Agreement, Employee
is bound by it. Anyone who succeeds to Employee’s rights and responsibilities,
such as heirs or the executor of Employee’s estate, is also bound by this
Agreement. This release also applies to any claims brought by any person or
agency or class action under which Employee may have a right or benefit.
     THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.
     (b) Employee agrees not to bring or join any lawsuit against any of the
Company Parties in any court relating to any of the Released Claims. Employee
represents that Employee has not brought or joined any lawsuit or filed any
charge or claim against any of the Company Parties in any court or before any
government agency and has made no assignment of any rights Employee has asserted
or may have against any of the Company Parties to any person or entity, in each
case, with respect to any Released Claims.

 



--------------------------------------------------------------------------------



 



     By executing and delivering this Agreement, Employee acknowledges that:
     (i) Employee has carefully read this Agreement;
     (ii) Employee has had at least 21 / 45 days (the “Consideration Period”) to
consider this Agreement before the execution and delivery hereof to the Company;
     (iii) Employee has been and hereby is advised in writing that Employee may,
at Employee’s option and expense, discuss this Agreement with an attorney of
Employee’s choice and that Employee has had adequate opportunity to do so;
     (iv) Employee fully understands the final and binding effect of this
Agreement; the only promises made to Employee to sign this Agreement are those
stated in the Employment Agreement and herein; and Employee is signing this
Agreement voluntarily and of Employee’s own free will, and that Employee
understands and agrees to each of the terms of this Agreement.
     (v) Employee must return this Agreement to the Company prior to the end of
the Consideration Period.
     Payment shall be made to Employee pursuant to Section 8(a) or Section 9 of
the Agreement within seventy-five (75) days of the effective date of his
termination of employment, but only if Employee has executed the Release
Agreement as set forth in Exhibit B and such Release Agreement has become
irrevocable. In addition, if on his termination of employment Employee is a
“specified employee”, as defined in Section 409A of the Internal Revenue Code
and the Treasury Regulations thereunder, the Employer shall not make or begin to
make any payments to Employee until the first (1st) day that is six (6) months
after Employee’s termination, other than any payment that qualifies as a
“short-term deferral” under Section 409A or qualifies as an exempt separation
payment, as provided in Treasury Regulations Sec. 409A-1(b)(9) — the “two-year,
two-time rule”. Any payments that are so delayed as provided above shall be paid
to Employee in a single payment on the first day that is six months after his
termination of employment (or death if earlier).
     Notwithstanding the initial effectiveness of this Agreement, Employee may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven (7) day period beginning on the date Employee delivers this Agreement
to the Company (such seven day period being referred to herein as the (“Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Employee and must be delivered to the Company before 11:59 p.m., Houston,
Texas time, on the last day of the Release Revocation Period. If an effective
revocation is delivered in the foregoing manner and time frame, this Agreement
shall be of no force or effect and shall be null and void ab initio. No
consideration shall be paid if this Agreement is revoked by Employee in the
foregoing manner.
Executed on this      day of                     , 20     .

                        James M. Mitchell           

 